Citation Nr: 1715405	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  11-17 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include plantar fasciitis and bunion.  

2.  Entitlement to a higher initial disability evaluation for left knee total knee arthroplasty (previously rated under DC 5010-5260 as degenerative joint disease status post arthroscopy, left knee) in excess of 10 percent from April 1, 2011, and in excess of 30 percent from March 1, 2016 (exclusive of the periods from February 25, 2011, to March 31, 2011, and from January 20, 2015, to February 29, 2016, during which time temporary total ratings were in effect under 38 C.F.R. § 4.30).

3.  Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis, right knee.

4.  Entitlement to a temporary total evaluation because of treatment for the service-connected right knee disability requiring convalescence    

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from December 1990 to July 1991, from December 1995 to August 1996, and from August 2005 to November 2006.  She also had service in the Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The RO developed and adjudicated the service connection issue as entitlement to service connection for bilateral plantar fasciitis.  The Board has broadened the issue on appeal, as now listed on the title page of this decision, to include any bilateral foot disorder (other than bilateral heel spurs, plantar fasciitis, and foot fungus, diagnosed as onychomycosis bilateral toenails, all of which are already service-connected).  This recharacterization of the issue is needed to best reflect the broader scope of the issue intended by the Veteran as shown by the developed evidence.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in October 2016.  

The Veteran waived initial RO consideration of additional evidence submitted.  See 38 C.F.R. § 20.1304(c).

The issue of entitlement to an increased initial rating for the left knee disability is dismissed herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

In October 2016, which was prior to the promulgation of a decision in the appeal, the Veteran informed the Board that a withdrawal of the appeal concerning the issue of entitlement to an increased initial rating for the service-connected left knee disability is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to an increased initial rating for the service-connected left knee disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran withdrew her appeal at the October 2016 Board hearing as it concerns the issue of entitlement to an increased initial rating for the service-connected left knee disability.  Board Hr'g Tr. 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.


ORDER

The appeal regarding the issue of entitlement to a higher initial disability evaluation for service-connected left knee disability is dismissed.


REMAND

The Board has conducted a preliminary review of the remaining issues matter, but has found that further evidentiary development is warranted d.  

Outstanding Medical Records

The Veteran's VA medical records through August 2016 are currently associated with the claims file.  However, within those medical records are numerous administrative entries showing that outside medical records were scanned in for archiving.  Copies of those scanned-in medical records have not been associated with the claims file.  As they are constructively before the Board, they should be included in the claims file.  See Trafter v. Shinseki, 26 Vet. App. 267, 283 (2013). 

Additionally, on remand, the Veteran should be asked to identify any treatment records pertaining to the claims.

VA Examinations

The Board also finds that new VA examinations are needed.  

With regard to the bilateral foot disorder, the Veteran previously underwent two VA examinations.  In March 2007, a VA examiner diagnosed bilateral pes planus, but did not give an opinion as to etiology as to any other foot condition.  In September 2012, a VA examiner diagnosed plantar fasciitis and gave a negative opinion on the basis that the Veteran was diagnosed with plantar fasciitis one year after discharge from the military.  

This September 2012 VA examiner's opinion is not wholly adequate.  The VA medical records show that plantar fasciitis was diagnosed by the Veteran's VA primary care provider in November 2007, which was approximately one year and fourteen days after her service.  The VA examiner did not explain why this time difference of approximately two weeks was medically significant.  Nor did the examiner appear to consider whether the condition was present, but undiagnosed, during the Veteran's service.  See 38 C.F.R. § 3.303(d).  In this regard, the Veteran testified at her October 2016 Board hearing that she was diagnosed with plantar fasciitis during service before going to Iraq.  See Board Hr'g Tr. 7.  (Her DD Form 214 confirms service in Iraq from October 2005 to May 2006.)  The Board notes that this diagnosis is not documented in her service treatment records (STRs), but there is no reason to doubt her credibility at this time.  

Her testimony further raises the issue of whether the condition may have preexisted her service or at least one time period of her service, and an opinion has not been given on this question.  

The Board also finds that a secondary theory of service connection is reasonably raised by the record in light of the service-connected disabilities in the feet, ankle, and knees.  A VA examination has not addressed this medical question.  

With regard to the service-connected right knee disability, the Board finds that a VA examination is needed to comply with the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (or for an explanation as to why such testing cannot be conducted).  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016). 

The claim for a temporary total evaluation for the right knee is intertwined with the increased rating issue for that disability.  Hence, both claims must be remanded together.  

Accordingly, these issues are REMANDED for the following actions:

1.  Send the Veteran a letter requesting that she submit or authorize VA to obtain any private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  

Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

2.  Obtain all outstanding VA treatment records, including, but not limited to all non-electronic and/or archived paper records that have been scanned into the VA electronic health record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo a VA examination to address the claimed bilateral foot disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all bilateral foot disorders found extant as it pertains to plantar fasciitis and bunions.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  Did any diagnosed condition preexist any period of the Veteran's active service, which were from December 1990 to July 1991, from December 1995 to August 1996, and from August 2005 to November 2006? 

(c)  If preexisting any period of service, did the condition worsen (i.e., increase in severity) during that period of service?  If yes, was that worsening due to the natural progress of the disease? 

How certain are you in your answers to questions (b) and (c)?  Would any doctor with the same information reasonably be able to reach a different conclusion?

(d)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of her service?  If you determined in questions (b) and (c) that a condition preexisted service, this should include consideration of whether the current condition represents the present manifestation of that same condition.  If not, was a condition present, but undiagnosed, during any period of service?  

In answering these questions, the examiner is asked to consider the statements from the Veteran indicating that she was diagnosed with plantar fasciitis during service.  The examiner is asked to explain why this evidence makes it more or less likely that a current condition started during service?  If indicated, it should be explained whether there is a **medical** reason to believe that the Veteran's recollection of this diagnosis during service may be inaccurate or not medically supported.  In doing so, the examiner should only rely on silence in the medical records if it can be explained why the silence in the record can be taken as proof that the symptom did not occur, or why the fact would have normally been recorded if present.  

(e)  If not directly related to service on the basis of question (b), is any condition proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify the other medical condition(s).  

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s)?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions (a) to (f), please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

4.  Arrange for the Veteran to undergo a VA examination to evaluate the severity of her service-connected right knee condition.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's right knee condition.  

The examiner should identify all diagnoses involved, including any meniscus condition such that as that previously treated by surgery.

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including all associated manifestations.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  

5.  After completing all actions set forth in paragraphs 1-4, plus any further action needed as a consequence of the development completed in paragraphs 1-4 above, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental statement of the case (SSOC).  The Veteran and her representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


